Citation Nr: 1127943	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  07-06 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for coronary artery disease, to include as secondary to service-connected hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran served on active duty from January 1977 to August 1993.  

This appeal to the Board of Veterans' Appeals (Board) arises from a February 2007 rating decision of the Pittsburgh, Pennsylvania Regional Office (RO) of the Department of Veterans' Affairs (VA).


FINDING OF FACT

It is as likely as not that the coronary artery disease was caused, at least in part, by the service connected hypertension.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for coronary artery disease as secondary to service-connected hypertension are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the favorable disposition of the claim for service connection for coronary artery disease, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.
II.  Factual Background

The Veteran's service treatment records do not show any diagnosis or findings suggestive of coronary artery disease.  The records do include elevated blood pressure readings.  

A March 1994 VA inpatient note shows that the Veteran did not have a history angina, coronary artery disease, cardiac murmur, paroxysmal nocturnal dyspnea or rheumatic fever.  He did have a family history of hypertension, diabetes and coronary artery disease.  An April 1994 VA discharge summary shows a pertinent diagnosis of hypertension.  

A June 1994 VA examination produced a diagnosis of borderline hypertension.  It was noted that there was no definite evidence of hypertension and that there was a history of hyperlipidemia.  

A December 2003 private discharge summary shows that the Veteran underwent coronary artery angiography and was shown to have severe triple vessel coronary artery disease with normal left ventricular ejection fraction.  He was referred for cardiothoracic surgery, which included coronary artery bypass grafting.  Postoperatively, his course was complicated by electrocardiogram changes suggestive of ischemia.  It was noted that the Veteran was recommended to remain on Plavix due to the diffuse nature of his coronary artery disease and family history of premature coronary artery disease.  

A March 2004 private discharge summary indicates that the Veteran underwent two cardiac catheterizations for coronary artery disease.      

An April 2004 private hospital discharge summary indicates that the Veteran was hospitalized for significant coronary artery disease.  His symptoms included nausea and chest discomfort.  Myocardial infarction was ruled out.  On admission the Veteran was found to have highly elevated blood sugar and was diagnosed with diabetes.  He was also diagnosed with coronary artery disease, hypertension, hyperlipidemia, previous tobacco abuse and elevated lipoprotein.  

Additional private cardiac catheterization procedures were performed on the Veteran in April 2004 and January 2006.  

On September 2006 VA examination, the examining physician, an internist, noted that the Veteran had been diagnosed with hypertension in 1994.  He also noted that the Veteran was found to have coronary artery disease in November 2003 and that he underwent the subsequent coronary procedures.  Additionally, the examiner noted that the Veteran had a diagnosis of ischemic cardiomyopathy.  

The examiner indicated that the Veteran had had multiple risk factors for coronary artery disease at the time he developed his disease, including a family history of premature atherosclerosis and heart attacks, smoking, overweight, hyperlipidemia and hypertension and elevation of lipoprotein.  

The examiner diagnosed the Veteran with elevated blood pressure readings documented while the Veteran was still in the military, coronary artery disease, ischemic cardiomyopathy and diabetes mellitus, type II.  The examiner found that the Veteran's coronary artery disease was less likely than not caused by or a result of his hypertension.  The examiner commented that although hypertension is a well-recognized risk factor in coronary artery disease and other vascular problems, the Veteran had multiple other significant risk factors.  There was a strong family history of premature coronary atherosclerosis, hyperlipidemia with elevated lipoprotein, cigarette smoking of 1 pack per day and obesity.  Given all of these factors being present, the examiner could not assign the Veteran's hypertension 50% or more causation of the coronary artery disease.  

In a September 2006 letter, a private cardiologist noted that the Veteran carried a background history of systemic arterial hypertension that dated back some 12 years to 1994.  He had also developed extensive epicardial coronary artery disease, undergoing the coronary artery bypass grafting in November 2003.  The physician indicated that systemic arterial hypertension well pre-dated the establishment angiographically of the epicardial coronary artery disease.  He also noted that the intimate relationship between systemic arterial hypertension and epicardial coronary artery disease was epidemiologically very well established.  Thus, the physician found that the likelihood was that the arterial hypertension was casually related to and facilitated the development of the extensive epicardial coronary artery disease.   

In a February 2007 rating decision, the RO granted service connection for hypertension and assigned a 10 percent rating effective July 2004.  

In a March 2011 expert medical opinion, a private cardiologist indicated that he had reviewed the Veteran's case.  He also noted that the Veteran had risk factors other than hypertension for developing coronary artery disease, including the family history of the disease and the history of smoking.  However, the examiner indicated that hypertension was one of the most common etiologies of coronary artery disease.  Accordingly, the examiner concluded that while the Veteran had other risk factors, the hypertension was at least as likely as the other factors to have predisposed him to the coronary artery disease.  

III.  Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

A disability which is proximately due to or the result of a service- connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

In the instant case, the record clearly shows that the Veteran has chronic coronary artery disease and hypertension, which has already been found to be service-related.  However, there are differing medical opinions of record as to whether the coronary artery disease was caused or aggravated by the hypertension.  In this regard,  the February 2006 VA examiner determined that it was less likely than not that the Veteran's coronary artery disease was caused or aggravated by his service-connected hypertension.  On the other hand, the September 2006 private cardiologist concluded that it was likely that the hypertension was casually related to and facilitated the development of the coronary artery disease and the March 2011 private cardiologist found that while the Veteran had other risk factors, the hypertension was at least as likely as the other factors to have predisposed him to the coronary artery disease.  Given that all the opinions were supported by reasonable rationales, the Board finds that the evidence is at least in equipoise as to whether the hypertension contributed to cause the coronary artery disease.  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that it is reasonably established that a causal nexus exists between the service-connected hypertension and the coronary artery disease.  Accordingly, an award of service connection for coronary artery disease as secondary to service-connected hypertension is warranted.  38 C.F.R. § 3.102, 3.303, 3.310.  
   

ORDER

Service connection for coronary artery disease as secondary to service-connected hypertension is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


